Citation Nr: 0019413	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of fractures 
of metatarsals in the right foot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before the RO in March 1996, a transcript of which 
is of record.

This case was previously before the Board in April 1999, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has complied with the remand directives to the extent 
permitted by the cooperation of the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board 
finds that a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
treated for a right foot injury in September 1961 which 
affected the metatarsal region.  Among other things, these 
records show that on September 21, 1961, a physician 
interpreted X-rays of the veteran's foot as showing a 
"[questionable] chip."

2.  The record reflects that the veteran was scheduled for an 
examination in October 1999 to determine if he had any 
current residuals from his purported in-service fracture, but 
he failed to appear.  No explanation has been proffered by 
the veteran for his failure to appear.

3.  There is no competent medical evidence to show that the 
veteran has a current disability of the right foot that was 
incurred in or aggravated by his period of active duty, to 
include residuals of fractures of metatarsals.


CONCLUSION OF LAW

A chronic disability of the right foot was not incurred in or 
aggravated by the veteran's period of active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's feet were clinically evaluated as 
normal on his March 1961 enlistment examination.  At the time 
of this examination, he reported a medical history of foot 
trouble.  However, the only foot disability specifically 
noted was tinea pedis.

The veteran's service medical records reflect that on 
September 18, 1961, he "injured [his right foot] when he 
jumped from [a] 5 foot wall during field training."  It is 
noted that this injury occurred at Gunter Air Force Base 
(Gunter).  The examining physician noted "some swelling over 
metatarsal area," and "much pain when patient tries to 
walk."  The physician prescribed that the veteran use 
crutches and cold soaks, and that he return for X-rays should 
the swelling persist.  On September 19, 1961, the veteran 
returned to the medical clinic, and X-rays taken of both feet 
were interpreted as having "no significant abnormality."  
However, it was noted that the veteran experienced swelling 
and tenderness of the metatarsal region of the right foot.  
Diagnostic impression was that the veteran had suffered ankle 
sprain of both feet.  Thereafter, the veteran was transferred 
to Eglin Air Force Base (Eglin).  On September 21, 1961, a 
physician at Eglin interpreted the X-rays from Gunter as 
showing a "[questionable] chip."

The service medical records show no subsequent treatment for 
the veteran's right foot.  On his January 1962 administrative 
separation examination, the veteran's feet were clinically 
evaluated as normal.  At the time of this examination, the 
veteran again reported a medical history of foot trouble.  
However, the only foot problem specifically noted was that of 
Athlete's foot at age 15.  Further, it was specifically noted 
that the veteran denied all other significant medical or 
surgical history.

In March 1995, the veteran submitted his claim of entitlement 
to service connection for residuals of a right foot fracture.  
At that time, he indicated that he was treated for this 
injury at Gunter in August 1961, and at Eglin in September 
1961.  In a concurrent statement, he reported that he first 
became aware that he fractured his right foot while at Eglin, 
when a physician who reviewed his medical records asked him 
how his broken foot was healing.  The veteran stated that he 
had not been treated for this condition since his military 
service.  

In a June 1995 rating decision, the RO denied service 
connection for residuals of a right foot fracture.  The RO 
found that the service medical records were negative for 
complaint of or treatment for fracture of metatarsals of the 
right foot.  It was noted that the service medical records 
did show treatment in September 1961 for swelling of the feet 
secondary to a training accident, but that X-rays taken at 
the time were negative for any fractures.  Further, the RO 
found that the swelling resolved with treatment, and that no 
chronic condition was noted on the veteran's separation 
examination.

The veteran appealed the June 1995 rating decision to the 
Board.

At his March 1996 personal hearing, the veteran reiterated 
his contention that he sustained fractures to the metatarsals 
of the right foot while on active duty, and described the 
circumstances thereof.  He also reiterated that he was first 
informed that he had sustained a fracture of the right foot 
while being treated at Eglin.  The veteran emphasized that he 
had no subsequent injuries to the right foot, and that he had 
had no post-service medical treatment for his right foot.

The evidence shows that the veteran was scheduled for a VA 
medical examination in April 1996.  However, a handwritten 
note on the VA examination request form indicates that he did 
not report because of a conflict with his new job.  
Significantly, the handwritten note also indicates that the 
examination was to be rescheduled for August 1996.  
Nevertheless, the record contains no further mention of a 
rescheduled VA examination.  

The record also reflects that the RO requested medical 
records concerning the veteran from Eglin in November 1997.  
In March 1998, Eglin responded that no such records were 
available.

When the case came before the Board in April 1999, it was 
determined that the claim was well grounded pursuant to 
38 U.S.C.A. § 5107(a) in that it was capable of 
substantiation.  The Board also found that, in light of the 
VA medical examination that was scheduled but never held, 
that a remand was required.  Thus, the claim was remanded for 
the RO to request that the veteran identify all health care 
providers who had treated him in the recent past for 
residuals of an in-service foot injury.  Thereafter, the 
veteran was to be afforded an examination to determine if 
there were any ascertainable residuals of the injury he 
sustained during service in September 1961.

Following the Board's remand, the RO sent a development 
letter to the veteran in May 1999 requesting medical records 
pertaining to his right foot.  No response appears on file 
from the veteran regarding this request.

The record also reflects that the veteran was scheduled to 
undergo an examination in October 1999 in accord with the 
Board's remand.  However, the veteran failed to appear.  No 
reason has been given for the veteran's failure to appear for 
this scheduled examination.

In a January 2000 Supplemental Statement of the Case (SSOC), 
the RO confirmed and continued the denial of the veteran's 
claim of service connection for residuals of fractures of 
metatarsals in the right foot.  The RO specifically noted in 
the SSOC that the veteran failed to appear for the October 
1999 VA examination, and that the evidence expected from this 
examination which might have been material to the claim could 
not be considered.

The record reflects that when the RO originally mailed the 
SSOC to the veteran, it was returned by the Post Office.  On 
April 18, 2000, the RO re-mailed the SSOC to the veteran's 
new address.  Further, a memorandum on file shows that the RO 
gave the veteran until June 18, 2000, in which to respond to 
the SSOC, but no subsequent communication appears to have 
been received directly from the veteran.

In a June 2000 statement, the veteran's representative 
reported that he had no further argument to offer in view of 
the veteran's non-response to the SSOC and his failure to 
report for the VA examination.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As noted above, the Board determined in April 1999 
that the veteran's claim was well grounded in that it was 
capable of substantiation.  38 U.S.C.A. § 5107(a).  Because 
the claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  Id.  
Here, the Board finds that the duty to assist has been 
fulfilled, and that the RO has substantially complied with 
the April 1999 remand directives, to the extent permitted by 
the cooperation of the veteran.

There does not appear to be any other pertinent evidence that 
the RO has not obtained or requested in the instant case.  As 
noted above, the RO had previously requested additional 
medical records from Eglin based upon the veteran's account 
of treatment at this facility for a right foot fracture.  
However, Eglin responded that no such records were available.  
Further, the veteran failed to respond to the RO's May 1999 
development letter, and failed to appear for the October 1999 
examination without good cause.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the duty to assist is not a 
"one-way street."  If the veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. Wood, 1 Vet. App. at 193.

The Board acknowledges that the veteran had moved by the time 
the RO promulgated the January 2000 SSOC, and that the RO had 
to re-mail the SSOC to the veteran's new address in April 
2000.  However, nothing on file indicates that he had moved 
prior to the scheduled October 1999 examination, and that he 
was not informed of the scheduled examination.  Further, in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court stated 
the following:

In the normal course of events, it is the 
burden of the veteran to keep the VA apprised 
of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to 
turn up heaven and earth to find him.  It is 
only where a file discloses other possible 
and plausible addresses that an attempt 
should be made to locate him at the alternate 
known address before finding abandonment of a 
previously adjudicated benefit.

To the extent the actual notice of the October 1999 VA 
examination does not appear to be on file, the Board notes 
that the Court has held that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (this presumption of regularity 
applies to procedures at the RO).  Thus, it can be presumed 
that the veteran was adequately notified of the scheduled 
examination, especially since there is no evidence to the 
contrary.  Further, as noted above, the January 2000 SSOC 
specifically noted that the veteran failed to appear for the 
October 1999 VA examination, and no contentions to the 
contrary were received from the veteran after the SSOC was 
mailed to his new address in April 2000.  Moreover, even the 
veteran's own representative acknowledged that the veteran 
did not respond to the SSOC, and failed to report for the 
scheduled examination. 

In view of the foregoing, the Board finds that the RO took 
all reasonable efforts under the circumstances to comply with 
the remand directives, and the deficiencies, particularly the 
lack of a VA examination, are due to the veteran's failure to 
cooperate.

Turning to the merits of the claim, the Board notes that once 
a claim is found to be well-grounded, the presumption that it 
is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

The Board also notes that 38 C.F.R. § 3.655 addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.

With respect to the veteran's account of an in-service 
fracture to the right foot, the Board notes that the service 
medical records contain no competent medical finding that the 
veteran actually sustained such a fracture, to include when 
he was treated for a right foot injury over the metatarsal 
region in September 1961.  The closest thing to a finding 
that there was a fracture to the right foot was the September 
21, 1961, entry of a "[questionable] chip."  However, on 
September 19, 1961, the X-rays were interpreted as showing 
"no significant abnormality."  Moreover, the only foot 
trouble noted at the time of the veteran's January 1962 
separation examination was that of Athlete's Foot at age 15.  
The veteran denied all other significant medical or surgical 
history.  Furthermore, his feet were clinically evaluated as 
normal at the time of this examination.

Even assuming that the veteran sustained a right foot 
fracture during service, there is no competent medical 
evidence on file that he has any current residuals therefrom, 
nor any other right foot disability that was incurred in or 
aggravated by his period of active duty.  To the extent the 
veteran indicates otherwise, the Board notes that nothing on 
file shows that he has the requisite knowledge, skill, 
experience, training, or education to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

For the reasons stated above, the Board finds that there is 
no competent medical evidence that the veteran has a current 
right foot disability that was incurred in or aggravated by 
his period of active duty, to include his account of a right 
foot fracture therein.  As such, the Board concludes that the 
preponderance of the evidence is against the claim, and that 
it must be denied.  Since the preponderance of the evidence 
is against the claim, the reasonable doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of fractures 
of metatarsals in the right foot is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

